The indictment was in proper form and substance and charged this appellant with the offense of forgery in the second degree. He was tried and convicted as charged, his punishment being fixed at imprisonment in the penitentiary for not less than five years and not more than five years and one month. From the judgment of conviction duly pronounced and entered the defendant appealed. There is no bill of exceptions in the transcript, the appeal being predicated upon the record proper. The record is regular in all things, and, as no error is apparent, the judgment of conviction in the lower court from which this appeal was taken will stand affirmed.
Affirmed.